Citation Nr: 1702708	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).

(The issue of entitlement to payment or reimbursement by VA for the cost of unauthorized medical treatment provided by Health Park Medical Center from October 21, 2013 to October 24, 2013 will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and his sister


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from June 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to TDIU.

In September 2016, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is unable to maintain substantially gainful employment as a result of his service-connected disabilities.  He is service-connected for PTSD, rated as 70 percent disabling, and degenerative arthritis, left ankle, rated as 10 percent disabling.  He is also service-connected for bilateral hearing loss, which is rated as noncompensable.  These disabilities form a combined rating of 70 percent.  Thus, effective November 4, 2008, the Veteran meets the percentage requirements for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a).

The record establishes that the Veteran last worked full-time in 1990.  In his VA Form 21-8940, he indicated that his service-connected PTSD rendered him unemployable as of December 1, 2008.  On VA psychiatric examination in February 2010, the Veteran presented with (among other symptoms) irritability, depression, and quickness to anger.  No history of suicide attempts was noted.  The examiner found that although the Veteran would likely have "[d]ifficulty getting along with co-workers and problems relating to figures of authority," he could not be said to have total occupational and social impairment.  In September 2013, the Veteran underwent another VA psychiatric evaluation, during which it was noted that his PTSD was productive of occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Again, no history of suicide attempts was noted.

Subsequently, in October 2013, records from a private hospital indicate that the Veteran attempted suicide by pill overdose.  He was admitted from October 21st through the 24th, and was discharged for follow-up treatment at a VA facility.  He has since alleged that his PTSD is more serious than what is reflected by the VA examination reports of record.  During his Board hearing, he testified that he has attempted suicide on at least three occasions (most recently in October 2013).  In addition, he testified that his left ankle disability also hampers his employability, as it causes him constant pain and limits his ability to stand or ambulate.  He indicated that he was in a wheelchair and was "very dependent" on his family members.

On review, the Board finds that the available evidence is insufficient to adjudicate the issue of entitlement to TDIU.  In short, as it appears the Veteran's service-connected PTSD may have increased in severity since his September 2013 VA examination, a remand is warranted in order to schedule another examination to ascertain the overall functional impact of the Veteran's service-connected disabilities.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator).  Moreover, updated VA treatment notes should be obtained.  The Veteran suggested at his hearing that he receives ongoing treatment at VA medical facilities; however, the most recent treatment notes of record date from November 2013.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records for the period from November 2013 to the present.

2.  Schedule the Veteran for a VA examination in connection with his application for TDIU.  Specifically, the examiner should provide a detailed explanation of the functional impairment caused by a combination of the Veteran's service-connected disabilities, particularly to include his PTSD and degenerative arthritis of the left ankle, in light of his education and work history.

The examiner should take particular care to discuss the Veteran's lay statements regarding his inability to perform work-related duties due to his service-connected symptoms.  The examiner should also discuss the Veteran's history of suicide attempts and the impact of such on his employability.

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

